DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statementa (IDS) submitted on 7/8/2020 and 6/4/2020 are acknowledged. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 6/4/2020.  These drawings are found acceptable by the Examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated 
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claims 1-13 are indefinite in the claim 1 at the recitation “wherein the pool of amplicons is prepared by attaching a unique identifier to the target nucleic acid and amplifying by PCR the target nucleic aid to which the unique identifier is attached ” because the claims appear to lack an essential method step which clarifies how the unique identifier are actually attached to the target nucleic acid in order to obtain the pool of amplicon.  Merely performing PCR does not equate to the production of amplicons having unique identifiers attached. Thus, given the ambiguity of the claimed limitation, clarification is required.

Claim Rejections - 35 USC § 102
7.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) and/or alternatively 35 USC 102(a)(2) as being anticipated by Vogelstein et al. (US 2014/0227705, publication date 08/2014, effective filing date 05/2011, citation made of record on IDS).
            Vogelstein et al. teach a method of claim 1, for determining a nucleotide sequence of a target nucleic acid, comprising: providing a pool of amplicons, wherein the pool of amplicons is prepared by attaching a unique identifier (UID) to the target nucleic acid, and amplifying by PCR the target nucleic acid to which the unique identifier is attached and (see entire document, for e.g., para. [0008], [0014], [0022], [0045], [0059]-[0062] indicating a unique identifier sequence is attached to a first end of each of a plurality of analyte DNA fragments using at two cycles of amplification with first and second primers to form uniquely identified analyte DNA fragments); and  sequencing each amplicon in the pool of amplicons to obtain sequence information of each amplicon (see entire document, for eg., para 0063-0064, see also [0066]-[0082]).
 wherein a nucleotide at the 5' end of the unique identifier is random nucleotide (N), and a nucleotide at the 3' end of the unique identifier is random nucleotide (N) (para. [0022] -[0023] which teach that UID may be fully random, somewhat random or non-random in certain positions and may be added to one or both ends of the fragment), see also [0030] and [0056] teaches wherein the ends of each template molecule provide endogenous UIDS and at [0045] that the random nucleotides form the UIDs).
	Regarding claim 3, Vogelstein teach wherein the unique identifier comprises a plurality of predetermined nucleotides [0023] and [0030].  
	Regarding claim 4, Vogelstein et al teach wherein the unique identifier consists of one or more random nucleotides and one or more predetermined nucleotides ([0023] and [0030]).  
	Regarding claim 5, Vogelstein et al teach wherein the unique identifier consists of a random nucleotide (N) and a predetermined nucleotide (A), the predetermined nucleotide (A) comprises adenine as a base ([0023]  
	Regarding claims 6-8, and 13, Volgelstein et al teach wherein the unique identifier consists of a 42random nucleotide (N) and a predetermined nucleotide (G), the predetermined nucleotide (C) comprises guanine as a base or a thymine as a base or a cytosine as base or does not comprise G ([0030] which teaches that the UID may comprises of both a random nucleotide and a predetermined nucleotide sequence ([0030]).  Volgelstein teaches that  UID may be contained within a nucleic acid molecule that contains other regions for other intended functionality.   Volgelstein teaches that at each position of an UID, a selection from one of the four deoxyribonucleotides may be 
	Regarding claim 9, Volgestein teaches wherein 6% to 90% of nucleotides of the unique identifier are predetermined nucleotides [0010], [0022] -][0023]; see also Tables and examples)   
	Regarding claims 10-12, Volgestein teach wherein the nucleotide number of the unique identifier is Z nt, and the unique identifier comprises 1 nt to Z/2 nt of predetermined nucleotides and wherein the length of the unique identifier is 4 nt or more or wherein the length of the unique identifier is 100 nt or less ([0010], [0014], [0019], [0022]-[0023], [0026] and [0030].  Thus Vogelstein meets the limitations of the claims as broadly written.

Conclusion
10.	 No claims are allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637